DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 09/30/2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wray et al. (US 20190329771 A1, hereinafter “Wray”) in view of Meltz et al. (US 20210237772 A1, hereinafter “Meltz”).
Regarding claim 1, 8 and 15, Wray (Figs. 1-8) discloses a computer-implemented method of automatic tuning of one or more controllers of an autonomous driving vehicle (ADV) control system (The autonomous vehicle may include a processor configured to execute instructions stored on a non-transitory computer readable medium to generate an autonomous vehicle operational control environment for operating scenario-specific operational control evaluation module instances; Wray at [0006]), comprising: for each of a plurality of driving scenarios, running a simulation of the driving scenario using a first value for each of a plurality of tunable parameters to control one or more controllers of an ADV (The autonomous vehicle operational management controller may instantiate respective instances of the scenario-specific operational control evaluation modules in response to detecting the corresponding operational scenarios; Wray at [0021]); and generating a score of the simulation of the driving scenario indicating performance of the one or more controllers during the simulation of the driving scenario (A vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the autonomous vehicle in conjunction with traversing a portion of the vehicle transportation network; Wray at [0083]); 
computing a first weighted score from the scores generated for the simulation of each of the plurality of driving scenarios (The reward function may determine a respective positive or negative (cost) value that may be accrued for each combination of state and action; Wray at [0152]); generating a score, and computing a first weighted score, using the first weighted score for each repetition as an objective to generate a second value for each of the plurality of tunable parameters (The autonomous vehicle may determine a result of traversing the intersection using the candidate vehicle control action, and may update the model based on the result; Wray at [0165]), wherein the optimized values for the plurality of tunable parameters are utilized by the one of more controllers of the ADV to navigate the ADV (The autonomous vehicle operational management system 4000 may include any number or combination of types of models; Wray at [0168]).
Wray does not explicitly teach optimizing the values of the plurality of tunable parameters by iteratively performing operations of running a simulation. However, Meltz teaches or at least suggests optimizing the values of the plurality of tunable parameters by iteratively performing operations of running a simulation (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wray to include optimizing the values of the plurality of tunable parameters by iteratively performing operations of running a simulation, as taught by Meltz in order to enable the current setting to be utilized for statistical safety verification and/or statistical functional performance verification.

Regarding claims 2 and 9, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Meltz teaches or at least suggests wherein in a first iteration, the first value for each of the plurality of tunable control parameters is selected randomly, and the optimizer is a Bayesian Global Optimizer (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wray to include the first value for each of the plurality of tunable control parameters is selected randomly, as taught by Meltz in order to enable the current setting to be utilized for statistical safety verification and/or statistical functional performance verification.

Regarding claims 3 and 10, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Meltz teaches or at least suggests wherein the iterative operations are repeated until the second weighted score differs from the first weighted score of a previous iteration by less than a predetermined threshold amount or a predetermined fixed number of iterations has been performed (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wray to include the iterative operations are repeated until the second weighted score differs from the first weighted score of a previous iteration, as taught by Meltz in order to enable the current setting to be utilized for statistical safety verification and/or statistical functional performance verification.

Regarding claims 4 and 11, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Meltz teaches or at least suggests wherein the plurality of tunable parameters comprises: a time constant parameter and an adaptive gain parameter for a model-reference adaptive gain controller that optimizes actuation of steering, braking and throttle control sub-systems of the ADV (The reward function may determine a respective positive or negative (cost) value that may be accrued for each combination of state and action; Wray at [0152]); and a plurality of lateral dynamics parameters in a state weighting matrix of a linear quadratic regulator (LQR) of the ADV (The autonomous vehicle operational management system 4000 may include any number or combination of types of models; Wray at [0168]).

Regarding claims 5 and 12, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein the plurality of tunable parameters comprises: a low-speed and a high-speed proportional gain parameter; a low-speed and a high-speed integral gain parameter; and a station error parameter (A vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the autonomous vehicle in conjunction with traversing a portion of the vehicle transportation network; [0083]) and (a vehicle control action may be a compound vehicle control action, which may include a sequence, combination, or both of vehicle control actions; Wray at [0092]).

Regarding claims 6 and 13, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein the driving scenarios include: left turn at high speed; left turn at low speed; right turn at high speed; right turn at low speed; U-turn at high speed; U-turn at low speed; and serpentine-shape successive side-pass (A vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the autonomous vehicle in conjunction with traversing a portion of the vehicle transportation network; [0083]) and (a vehicle control action may be a compound vehicle control action, which may include a sequence, combination, or both of vehicle control actions; Wray at [0092]).

Regarding claims 7 and 14, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein generating the first and second weighted scores are each calculated using a weighting profile that includes: a weight for a heading error is higher than a weighting for speed error; and a weight for ending station error is higher than a weighting for ending lateral error (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]).

Regarding claim 16, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches the first value for each of the plurality of tunable control parameters is selected randomly, and the optimizer is a Bayesian Global Optimizer (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wray to include the first value for each of the plurality of tunable control parameters is selected randomly, as taught by Meltz in order to enable the current setting to be utilized for statistical safety verification and/or statistical functional performance verification.

Regarding claim 17, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein the iterative operations are repeated until the second weighted score differs from the first weighted score of a previous iteration by less than a predetermined threshold amount or a predetermined fixed number of iterations has been performed (… there is further provided a method, wherein the iterative performing of an adjustment comprises; Meltz at [0010] and (a) providing at least one algorithm for control of at least one autonomous vehicle; Meltz at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wray to include the first value for each of the plurality of tunable control parameters is selected randomly, as taught by Meltz in order to enable the current setting to be utilized for statistical safety verification and/or statistical functional performance verification.

Regarding claim 18, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Meltz teaches or at least suggests wherein the plurality of tunable parameters comprises: a time constant parameter and an adaptive gain parameter for a model-reference adaptive gain controller that optimizes actuation of steering, braking and throttle control sub-systems of the ADV (The reward function may determine a respective positive or negative (cost) value that may be accrued for each combination of state and action; Wray at [0152]); and a plurality of lateral dynamics parameters in a state weighting matrix of a linear quadratic regulator (LQR) of the ADV (The autonomous vehicle operational management system 4000 may include any number or combination of types of models; Wray at [0168]).

Regarding claim 19, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein the plurality of tunable parameters comprises: a low-speed and a high-speed proportional gain parameter; a low-speed and a high-speed integral gain parameter; and a station error parameter (A vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the autonomous vehicle in conjunction with traversing a portion of the vehicle transportation network; [0083]) and (a vehicle control action may be a compound vehicle control action, which may include a sequence, combination, or both of vehicle control actions; Wray at [0092]).

Regarding claim 20, Wray, as modified by Meltz discloses the claimed invention substantially as explained above. Further, Wray teaches wherein the driving scenarios comprise: left turn at high speed; left turn at low speed; right turn at high speed; right turn at low speed; U-turn at high speed; U-turn at low speed; and; serpentine-shape successive side-pass (A vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the autonomous vehicle in conjunction with traversing a portion of the vehicle transportation network; [0083]) and (a vehicle control action may be a compound vehicle control action, which may include a sequence, combination, or both of vehicle control actions; Wray at [0092]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663